DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leader (US 4,118,917).
Regarding claim 1, Leader discloses a lawn mower (10) that includes a blade (32), a power source (28) connected to the blade, and a housing (13) storing the blade in the housing and is configured to mow grass underneath the housing, the lawn mower comprising: a grass container (12) to contain the mowed grass; and a connecting member  (11) that connects the housing to the grass container, wherein the housing is provided with an opening (38) communicating with a flow path inside the connecting member (11), and the opening (38) overlaps with a region corresponding to a rotation range, of the blade (32), projected upward along a rotation axis of the blade.
Regarding claim 2, wherein the blade (32) has a fin (lift sections, col. 3 and ll. 38-40) that generates an upward airflow due to rotation of the blade.
Regarding claim 3, wherein the housing is provided with a supporting unit (51) that supports the blade (32) from underneath.
Regarding claim 6, wherein in an upper section of the grass container (12), an inlet (46) communicating with the flow path inside the connecting member (11) is provided.
Regarding claim 7, comprising a container supporting unit (51) that fixes the grass container (12) to the housing (13), with the inlet side up.
Regarding claim 8, wherein the power source (engine or motor 28)  is installed outside the housing, and the lawn mower comprises a power transmission mechanism (figure 4) that transmits motive power of the power source to the blade (31).
Regarding claim 9, wherein the power source (28) is positioned within the housing so as not to overlap with the region, and the lawn mower comprises a power transmission mechanism that transmits motive power of the power source to the blade; see figures.
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose lawn mowers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747